Citation Nr: 1002321	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-10 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than November 8, 
2000, for the grant of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the RO.

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in November 2009.  A 
transcript of that hearing has been associated with the 
claims folder.


FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO awarded the 
Veteran a total rating based on individual unemployability, 
effective November 8, 2000, the date of his initial claim for 
service-connected compensation.  He did not appeal this 
decision.  

2.  In the absence of a timely appeal of the April 2004 
rating decision, this decision is final and an effective date 
prior to November 8, 2000, for the grant of a TDIU rating is 
legally precluded.


CONCLUSION OF LAW

The legal criteria for an effective date prior to November 8, 
2000, for the grant of a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 5110, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.400, 20.302, 20.1103 
(2009); Rudd v. Nicholson, 20 Vet. App. 296 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in June 2006 and May 2009.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the noted letters sent to the 
Veteran.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  In this regard, the Board acknowledges that the 
record indicates that VA and Social Security Administration 
(SSA) records may be outstanding.  Regulations provide that 
VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency, such as 
the VA or SSA.  See 38 C.F.R. § 3.159(c)(2).  However, as 
will be explained below, the claim on appeal lacks legal 
merit because the issue presented involves a claim that 
cannot be substantiated as a matter of law; therefore no 
further assistance to obtain such records is owed.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit); see also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Laws and Regulations

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.400 (2009).  In cases involving increases 
(which includes a claim for individual unemployability), the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if the claim is received within one year from such 
date.  Otherwise, the effective date is the date of receipt 
of claim.  38 C.F.R. § 3.400(o)(2). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

Factual Background and Analysis

In an April 2004 rating decision, the RO awarded the Veteran 
a TDIU rating as of November 8, 2000.  He was notified by a 
latter dated May 5, 2004, and sent to his address of record.  
The Veteran did not appeal this decision.  He filed his 
present claim in May 2006, asserting that he should be 
awarded such benefit as of 1982.  

Case law emphasizes that once there is a relevant final 
decision on an issue, there cannot be a "freestanding 
claim" for an earlier effective date.  Rudd v. Nicholson, 
20 Vet. App. 296 (2006); see Andrews v. Nicholson, 421 F.3d 
1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002) (en banc); see also Leonard v. Nicholson, 
405 F.3d 1333 (Fed. Cir. 2005). 

The only way the Veteran could attempt to overcome the 
finality of the April 2004 rating decision - in an attempt to 
gain an earlier effective date - is to request a revision of 
that decision based on clear and unmistakable error (CUE).  
See Cook, 318 F.3d at 1339; see also 38 U.S.C.A. § 5109A(a) 
(West 2002) ("a decision by the Secretary . . . is subject 
to revision on the grounds of clear and unmistakable error.  
If evidence establishes the error, the prior decision shall 
be reversed or revised.").  

Neither the Veteran nor his representative has asserted that 
the April 2004 rating decision contained CUE.  Thus, the 
Veteran is legally and factually precluded from receiving an 
effective date earlier than November 8, 2000, for the grant 
of a TDIU rating.  As noted, the Court has held that in a 
case where the law, as opposed to the facts, is dispositive 
of the claim, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis, 6 Vet. 
App. at 430.

The Board has considered the Veteran's testimony and his and 
his representative's assertions and belief that he warrants 
an earlier effective date for the grant of a TDIU rating; 
however, in the absence of CUE, the evidence of record does 
not provide a basis for allowance of the denied claim.  As 
noted in the Rudd decision, the Veteran is not without 
recourse, "as he remains free to file a motion to revise 
based upon clear and unmistakable error" with respect to the 
April 2004 rating decision which assigned an effective date 
of November 8, 2000, for the grant of the TDIU rating.  Rudd, 
20 Vet. App. at 300.


ORDER

An effective date earlier than November 8, 2000, for the 
grant of a total rating based on individual unemployability 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


